Citation Nr: 0322938	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.

The matter was previously before the Board in October 2000 
and remanded for further development and adjudication. A 
preliminary review of the claims folders reveals the matter 
is not ready for appellate disposition.


REMAND

Subsequent to the veteran filing his claim in February 1998, 
there has been a significant change in the law.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  Further, recent decisions by the U.S. Court of 
Appeals for Veterans Claims (Court) have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002)) 
("Both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  These provisions allowed the 
Board to develop evidence as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without securing a waiver.  See Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  

As noted above, pursuant to the February 2003 Board 
development request, a VA examination was ordered to 
determine the etiology of any fibromyalgia which may be 
present.  The examiner was asked to provide an opinion as to 
whether it was as least likely as not that fibromyalgia was 
related to the veteran's military service.  The examiner did 
not specifically answer that question.  It appears from the 
report of examination that the examiner did not review the 
veteran's claims folders.  

Accordingly, this case is REMANDED for the following:

1.  Action should be taken to ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the 
veteran should be informed  what evidence 
is needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  
 
2.  The veteran's claims folders should 
be sent to the Indianapolis VA Medical 
Center (VAMC).   R.H.S., MD, the examiner 
who conducted the May 31, 2003, 
rheumatology examination, should be asked 
to opine specifically whether 
fibromyalgia is as least likely as not 
related to the veteran's military 
service.  The examiner is asked to 
document a review of the veteran's 
service medical records and claims 
folders in the report.  Should R.H.S., 
MD, be unavailable, the opinion should be 
obtained by a similarly qualified 
rheumatologist at the Indianapolis VAMC.

3.  Thereafter, the veteran's claim of 
entitlement to service connection for 
fibromyalgia should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




